
	

113 HR 964 IH: Respect States’ and Citizens’ Rights Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 964
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Ms. DeGette (for
			 herself and Mr. Coffman) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to provide that
		  Federal law shall not preempt State law.
	
	
		1.Short titleThis Act may be cited as the
			 Respect States’ and Citizens’ Rights
			 Act of 2013.
		2.In
			 generalSection 708 of the
			 Controlled Substances Act (21 U.S.C. 903) is amended—
			(1)by striking
			 No provision and inserting (a) In
			 general.—Except as provided in subsection (b), no
			 provision; and
			(2)by adding at the
			 end the following:
				
					(b)Special rule
				regarding State marihuana lawsIn the case of any State law that pertains
				to marihuana, no provision of this title shall be construed as indicating an
				intent on the part of the Congress to occupy the field in which that provision
				operates, including criminal penalties, to the exclusion of State law on the
				same subject matter, nor shall any provision of this title be construed as
				preempting any such State
				law.
					.
			
